UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6641



ANTHONY BERNARD BURNSIDE,

                                              Plaintiff - Appellant,


          versus


JOHN OZMINT, Director; WILLIAM M. WHITE,
Warden; JOHN R. MAXEY, Major; DONALD BECKWITH,
Captain; WILLIE BING, Lieutenant; R. CRAIG,
Correctional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(CA-03-3799-6)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Bernard Burnside, Appellant Pro Se. Daniel Roy Settana,
Jr., John Eric Kaufmann, MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Bernard Burnside appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        Burnside v.

Ozmint, No. CA-03-3799-6 (D.S.C. Mar. 31, 2005).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -